            Case 1:13-cv-11321-IT Document 14 Filed 11/21/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

TYRONE HUNT,                                   *
                                               *
               Plaintiff,                      *
                                               *
       v.                                      *       Civil Action No. 13-cv-11321
                                               *
ALL NEO-NAZIS                                  *
(White Supremacists), et al.,                  *
                                               *
               Defendants.                     *

                                               ORDER

                                        November 21, 2019

TALWANI, D.J.

       On November 13, 2019, Plaintiff Tyrone Hunt filed a Motion for an Extension of Time to

File Amended Notice of Appeal and Motion to Appoint Counsel [#12]. For the reasons stated

below, Plaintiff’s motion is DENIED.

                                           *       *      *

       On June 20, 2013, the district court dismissed Plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(I) and enjoined Plaintiff from filing any subsequent pleadings in this action and

from making any other filings in this court, except to effect an appeal of the restrictive filing

injunction, without first obtaining written approval of a judge in this court. On June 21, 2013, the

court issued an Order of Dismissal [#6].

       On July 8, 2013, Plaintiff filed a Notice of Appeal [#7]. The First Circuit ultimately

dismissed Plaintiff’s appeal for failure to pay the filing fees, see Judgment [#10], and issued its

mandate, see Mandate [#11], thereby terminating all proceedings in this matter.
           Case 1:13-cv-11321-IT Document 14 Filed 11/21/19 Page 2 of 2



       Now, six years later, Plaintiff moves for an extension of time to file an amended notice of

appeal. See Pl.’s Mot. [#12].1

       Except in certain circumstances not implicated here, a notice of appeal must be filed

within 30 days after entry of the judgment or order appealed from. Fed. R. App. P. 4(a)(1); 28

U.S.C. § 2107(a). There are limited circumstances that allow for the filing of a notice of appeal

after this deadline has expired. Under Federal Rule of Appellate Procedure 4(a)(5), the court may

extend the time to file a notice of appeal, but only if that request is made within 30 days after the

initial 30-day-period expires and the party seeking the extension shows excusable neglect or

good cause. Alternatively, under Federal Rule of Appellate Procedure 4(a)(6), the court may

reopen the time to file an appeal, but only if the court finds the party seeking to reopen did not

receive timely notice of the entry of the judgment or order sought to be appealed, and the motion

is filed within 180 days after the judgment or order is entered, or within 14 days after the moving

party receives notice, whichever is earlier, and that no party would be prejudiced.

       Here, neither avenue for extending the 30-day-period is available to Plaintiff since more

than six years have passed since the time for filing an appeal. Thus, the court does not reach

whether there was a showing of good cause, a lack of notice (though notice is evidenced by

Plaintiff’s prior Notice of Appeal), or prejudice.

       Accordingly, Plaintiff’s Motion [#12] is DENIED.

IT IS SO ORDERED.

November 21, 2019
                                                         /s/ Indira Talwani
                                                         United States District Judge


1
 Plaintiff also seeks appointment of counsel but that request is precluded by the injunction
against further filings in this case. If considered on the merits, the request in this closed case
would be denied.

                                                     2
